DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill 2014/0133808US in view of the US Patent Application Publication to Barnes 2009/0087147 in view of the US Patent Application Publication to Eales 4,615,031US and further in view of Vo 2005/0281510US.
In regards to Claim 1-6, Hill teaches a fiber optical connector assembly (Figure 9a-17b), comprising: an outer connector housing (Figure 9a: 116) with a longitudinal bore (middle of 116) extending along a longitudinal axis of the fiber optical connector, the outer housing configured to accept and secure a first fiber optic fiber ferrule in the longitudinal bore (Figure 9a: 116 accept 114 which contains ferrule 124); the first fiber optic connector assembly further comprising a backpost (Figure 9b: 126), the backpost having annular recess (see 126), a crimp tube (Figure 9b: 113) assembly configured to be crimped onto the backpost, the crimp tube assembly having an inner lip (133a), the inner lip (Figure 11: 133a at 137 when 113 is deformed to fit within groove 137) configured to be  received within the annular recess formed within the backpost (Figure 11: 133/137); and wherein applying a radial force about an outer surface of the crimp tube assembly secures the lip within the annular recess, thereby increasing tensile pull strength of the first fiber optic connector assembly (Figure 11).
Hill does not teach wherein the lip contain structures that are capable of attaching to backpost before crimping is being performed and wherein the inner lip extending circumferentially of the crimp tube assembly.
Barnes does teach a crimping tube (Figure 1:120 / 100) wherein a crimp tube (Figure 1:120 / 100) is crimped to a backpost (Figure 1:64) and wherein crimp tube contains an inner lip  (see ridges on 108 within an inner band structure 100 of the tube 120) and wherein the inner lip (ridges 108 on 100) extending circumferentially of the crimp tube assembly (108 extend circumferentially from inner walls of 100 which is part of the tube assembly 120). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the inner lip of Hill to include structures that extend from the crimp tube in a circumferentially manner in order to enhance securing feature the crimp assembly.
Hill / Barnes do not teach wherein an access port is formed through the crimp ring for injecting epoxy within a cavity formed within the longitudinal bore; wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly; wherein the cable jacket is a duct.
Eales does teach wherein the tube assembly (Figure 6) defines an access port (Figure 64: 64) is formed through the crimp ring (62) for injecting epoxy within a cavity formed within the longitudinal bore ([Column 4]); the tube assembly (Figure 6) extending radially with respect to the longitudinal axis at a location spaced apart between a front end portion and arear end portion (front end of 42 to rear end of 40) wherein the crimp tube (40) is configured to receive epoxy through the access port such that  the epoxy secures a cable jacket to an inner surface of the crimp tube assembly (See Figure 6); wherein the cable jacket is a duct (Figure 8: 61). It would have been obvious to one ordinary skill in art before the effective filing date of the current application to modify the crimp tube of Hill / Yang to have an access port which allows epoxy to enter the tube in order to protect the fiber similar to what is being disclosed by Eales (Column 4).
Hill / Yang / Eales do not teach wherein the cable jacket is scored exposing strength members, and further wherein the injected epoxy secures the exposed strength members with the crimp tube assembly; wherein the strength members are not fiber strands such as Kevlar.
Vo does teach wherein the cable jacket is scored exposing strength members (See Figure 5: 38), and further wherein the injected epoxy secures the exposed strength members with the crimp tube assembly (Figure 4); wherein the strength members are not fiber strands such as Kevlar (rods 38 or super absorbent material as disclosed in [0029]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the crimp tube 116 to have the arrangement described above wherein the epoxy is used to enhance securing the fiber, strengthen members to the crimp connector while providing strain relief ([0039]). This modification will result in a strong mechanical coupling between the fibers and the connector and prevent unwanted separation or damage to the fiber.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill 2014/0133808US in view of the US Patent Application Publication to Barnes 2009/0087147 in view of the US Patent Application Publication to Eales 4,615,031US, in view of Vo 2005/0281510US and further in view of the US Patent Application Publication to Lu 2008/0310796US.
In regards to claims 7-9, Hill / Barnes / Eales / Vo teach the device of claim 1. Hill does not teach wherein the outer connector housing further comprises a coupling nut, the coupling nut is threaded onto an adapter; wherein a square ring seals a first end of the fiber optic connector assembly against environmental ingress; wherein the outer connector housing further comprises a lock ring, wherein the fiber optic connector assembly is configured to be locked to the adapter with the lock ring.
Lu does teaches wherein the outer connector housing further comprises a coupling nut (Figure 3: 117), the coupling nut is threaded onto an adapter (at 121); wherein the outer housing further comprises a lock ring (117) wherein the fiber optic connector assembly is configured to be locked to the adapter (at 121) with the lock ring (117); wherein a ring (117) seals a first end of the fiber optic connector assembly against environmental ingress (Figure 3: 117 and 140 seals the connector). It would have been obvious to one of ordinary skill in art to modify the outer housing to have an adapter (26) and a coupling nut at the end to protect and cap the tip of the connectors from gathering dust due to environmental conditions.
Hill and Lu do not teach wherein the end ring seal is shape as a square. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ring seal to have a square shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of a square to match the coupling ring seal with corresponding lock or socket for mating to other connector or adapter assemblies.


Claims 10-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill 2014/0133808US in view of the US Patent Application Publication to Eales 4,615,031US and further in view of the US Patent to Borsuk 4,205,896US.
In terms of claim 10, 12, 13, and 14, Hill teaches A crimp tube assembly, comprising: a tube body (Figure 9b: 116) having a first end portion and a second end portion spaced apart along a longitudinal axis (Figure 9b: 126 and 116), the tube body defining a longitudinal bore (Figure 9b: 126 extend into 116) extending along the longitudinal axis from the first end portion through the second portion (left and right portion of 126 and 116); the first end portion of the tube body defining an inner lip (133a); the tube body having (116/126) a first crimp zone, a second crimp zone and a third crimp zone (See Crimp Zone shown below)  spaced apart along the longitudinal axis, the first crimp zone located at the first end portion of the tube body (see opening of 126 which is the location of 1st end of 126); wherein the first crimp zone secures the lip to a backpost of a fiber optic connector (See area of 133 /137 as shown in Figure 9b); wherein the second crimp zone seals the crimp tube against the fiber optic cable (area of 113).
Hill does not teach the tube body defining an access port extending radially with respect to the longitudinal axis at a location spaced apart along longitudinal axis between the second crimp zone and the third crimp zone, the access portion being configured for injecting a resin for bond a cable jacket within the longitudinal bore to a space extending radially between the cable jacket and the tube body longitudinal from the second crimp zone to the third crimp zone and wherein the third crimp zone seals the crimp tube against the fiber optic cable and the inject resin.
Eales does teach wherein the tube body defining an access port (Figure 6: 64) extending radially with respect to the longitudinal axis at a location spaced apart along longitudinal axis between the second crimp zone and the third crimp zone is formed through the crimp ring (the various spacing along crimp tube 62 from left to right) for injecting epoxy within a cavity formed within the longitudinal bore ([0039]) to a space extending radially between the cable jacket (61) and the tube body longitudinally from second crimp zone to the third crimp zone (area of 64); wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly (Figure 6); wherein the cable jacket is a duct (Figure 6: 61). The third crimp zone is the area of the crimp area at are 60a and 60b. It would have obvious to modify the crimp band 113 to have opening access port similar to the area of 64 to inject adhesive epoxy resin to secure the crimp band to optical cable while providing protection to the fiber (See Column 4). Using the third crimping area just provides additional securing coupling between the crimp band and the fiber cable. It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the crimp tube 116 to have the arrangement described above wherein the epoxy is used to enhance securing the fiber, strengthen members to the crimp connector while providing strain relief. This modification will result in a strong mechanical coupling between the fibers and the connector and prevent unwanted separation or damage to the fiber.
Hill / Eales do not teach the second crimp zone being located on one side of the first crimp zone along the longitudinal axis of the tube body, the third crimp zone being located on a longitudinally opposite side of the second crimp zone from the first crimp zone.
Borsuk does teach the second crimp zone (Figure 3: 22) being located on one side of the first crimp zone (Figure 3: 23) along the longitudinal axis of the tube body, the third crimp zone (Figure 3: 24) being located on a longitudinally opposite side of the second crimp zone from the first crimp zone (See Figure 3: 22, 23 and 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimp zones to on opposite sides of the first zone in order to properly provide a secure crimp connection to the fiber cable.
In regards to claims 11 and 15, Hill / Eales teach the device of claim 10, Hill / Eales do not teach wherein the tube is octagonal or eight sided and wherein the pull strength on the fiber optical cable is about 650 N to 670N. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the tube to be octagonal in shape in order to provide coupling with a corresponding octagonal socket, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of an eight-side figured in order to make the tube compatible with corresponding octagonal connector or adapter devices.  Further, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hill and Vo to have a pull strength of 650N to 670N in order to ensure the coupling between the cable and connector do not separate during regular installation tug and pull forces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

 



    PNG
    media_image1.png
    258
    587
    media_image1.png
    Greyscale


In terms claims 21-22, Hill teaches a fiber optical connector assembly comprising (Figure 9b): an optical fiber cable (122) including a cable jacket (outer layer of 122) and optical fibers 9120) within the cable jacket; an optical fiber ferrule (124) terminating at least one of the optical fibers of the optical fiber cable; a connector housing (116) receiving the optical fiber ferrule (124) and comprising a backpost (126); a crimp tube (113) assembly secured to the back post (126), the crimp tube assembly comprising a first end portion and a second end portion spaced apart along a longitudinal axis (113), the crimp tube assembly defining a first crimp zone, a second crimp zone, and a third crimp zone spaced apart along the longitudinal axis, the first crimp zone crimped onto the backpost, the second crimp zone crimped onto the cable jacket of the cable (See Area of 137 and 131), and the third crimp zone crimped onto the cable jacket of the cable (Figure 9b)
Hill does not teach the tube body defining an access port extending radially with respect to the longitudinal axis at a location spaced apart along longitudinal axis between the second crimp zone and the third crimp zone, the access portion being configured for injecting a resin for bond a cable jacket within the longitudinal bore to a space extending radially between the cable jacket and the tube body longitudinal from the second crimp zone to the third crimp zone and wherein the third crimp zone seals the crimp tube against the fiber optic cable and the inject resin.
Eales does teach wherein the tube body defining an access port (Figure 6: 64) extending radially with respect to the longitudinal axis at a location spaced apart along longitudinal axis between the second crimp zone and the third crimp zone is formed through the crimp ring (the various spacing along crimp tube 62 from left to right) for injecting epoxy within a cavity formed within the longitudinal bore ([0039]) to a space extending radially between the cable jacket (61) and the tube body longitudinally from second crimp zone to the third crimp zone (area of 64); wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly (Figure 6); wherein the cable jacket is a duct (Figure 6: 61). The third crimp zone is the area of the crimp area at are 60a and 60b. It would have obvious to modify the crimp band 113 to have opening access port similar to the area of 64 to inject adhesive epoxy resin to secure the crimp band to optical cable while providing protection to the fiber (See Column 4); and cured epoxy located in the space, the epoxy having been received into the space through the access port (Figure 6 and column 4). Using the third crimping area just provides additional securing coupling between the crimp band and the fiber cable. It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the crimp tube 116 to have the arrangement described above wherein the epoxy is used to enhance securing the fiber, strengthen members to the crimp connector while providing strain relief. This modification will result in a strong mechanical coupling between the fibers and the connector and prevent unwanted separation or damage to the fiber.
Hill / Eales do not teach wherein the cable jacket is scored exposing strength members, and further wherein the injected epoxy secures the exposed strength members with the crimp tube assembly; wherein the strength members are not fiber strands such as Kevlar.
Vo does teach wherein the cable jacket is scored exposing strength members (See Figure 5: 38), and further wherein the injected epoxy secures the exposed strength members with the crimp tube assembly (Figure 4); wherein the strength members are not fiber strands such as Kevlar (rods 38 or super absorbent material as disclosed in [0029]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the crimp tube 116 to have the arrangement described above wherein the epoxy is used to enhance securing the fiber, strengthen members to the crimp connector while providing strain relief ([0039]). This modification will result in a strong mechanical coupling between the fibers and the connector and prevent unwanted separation or damage to the fiber.

Hill / Eales / Vo do not teach the second crimp zone being located on one side of the first crimp zone along the longitudinal axis of the tube body, the third crimp zone being located on a longitudinally opposite side of the second crimp zone from the first crimp zone.
Borsuk does teach the second crimp zone (Figure 3: 22) being located on one side of the first crimp zone (Figure 3: 23) along the longitudinal axis of the tube body, the third crimp zone (Figure 3: 24) being located on a longitudinally opposite side of the second crimp zone from the first crimp zone (See Figure 3: 22, 23 and 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimp zones to on opposite sides of the first zone in order to properly provide a secure crimp connection to the fiber cable.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill / Eales / Borsuk  further in view of Coenegracht 11,360,282US.
In regards to claim 23, Hill / Eales / Vo / Borsuk teach the device of claim 21, Hill / Eales / Vo / Borsuk do not teach wherein the connector housing a non-rugged connector housing, the fiber connector assembly further comprising a rugged connector housing receiving non-rugged connector housing therein. 
Coenegracht teaches a connector housing (100) that is able wherein the connector housing a non-rugged connector housing, the fiber connector assembly further comprising a rugged connector housing receiving non-rugged connector housing therein (Column 7). It would have been obvious to one of ordinary skill in art before the effective fling date of the current application to modify the connector housing of Hill with the housing suggested by Coenegracht in order to make the housing compatible with ruggedized and non-ruggedized connectors types.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication to Hill / Eales / Borsuk, and in view of Vo 2005/0281510US, and further in view of the US Patent Application Publication to Barnes 2009/0087147.
As for Claim 24, Hill / Eales / Borsuk and Vo teaches the device of claim 21, Hill / Eales / Borsuk and Vo, do not teach wherein the lip contain structures that are capable of attaching to backpost before crimping is being performed.
Barnes does teach a crimping tube 100/120 wherein a crimp tube 100/120 is crimped to a backpost (64) and wherein latches are designed to be received within the backpost (64 and 108). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the lip of Hill to include latches like 108 and 64 as disclosed by Barnes in order to enhance securing feature the crimp assembly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 21 have been considered but are moot because the new ground of rejection does not rely on any the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended claims 1, 10 and 21 have been rejected in view of newly cited prior art to Borsuk and Barnes as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874